                                Case 1:18-cr-00905-LTS Document 111 Filed 01/16/20 Page 1of1




                                                                      RICHARD PALMA
                                                                      ATTORNEY AT LAW
                                                                 122 EAST 42 STREET - SUITE 620
                                                                  NEW YORK, NEW YORK 10168



                   MEMBER OF THE BAR                                                                                TEL. (212) 686-8111
                   NEW YORK & FLORIDA               MEMO ENDORSED                                                   FAX. (212) 202-7800
                                                                                                             E-MAIL: rpalmal 77(a)gmail.com

                                                                                  January 16, 2020                          - - .-·-
                                                                                                     \ ~ LSDC SONY
                   ECF filed
                                                                                                     I DOCU\1E~T
                   Honorable Laura Taylor Swain                                                      1 ELECTRO'.'\ICALLY FILED
                                                                                                             DOC #: ---------~r-r-
                                                                                                     1
                   United States District Judge
                                                                                                                           l-_11,-2;.;'li..,~
                                                                                                         \
                   U.S. District Court for S.D.N.Y.                                                  ,·., '.l \lT  ! 1!.ED   __,_.XL
                   500 Pearl Street
                   New York, N.Y. 10007

                             Re:        U.S. v. Wang, 18 Cr. 905 (LTW)
                                        With consent of Government, Defendant Xiao Wang requests continuance of
                                        January 22"d Status Conference for 60 days.

                   Dear Judge Swain:

                           As Mr. Xiao Wang court assigned counsel, I respectfully make this third request for the
                  continuance of his Status Conference currently scheduled for Wednesday, January 22nct. The
                  Government and I are still actively pursuing a pretrial disposition of this matter which we believe
                  will be resolved in the next 60 days. Finally, the parties content to the exclusion of time under
                  the Speedy Trial Act, 18 U.S.C. § 3161.

                          I am available immediately to Your Honor should the Court have questions about this
                  request. My cellular phone number is (917) 751-5754.

                             Thank you.

                                                                                  Respectfully submitted,

                                                                                  s/ Richard Palma

THE APPLIC'ATION IS GRANTED THE CONFERENCE IS
3 , l)f; ~AT .2_.~ IN COURTROOM I 7C THE
                                                a'itc:lU..~ t-o
                                                         URT FINDS PURSUANT TO 18
                                                                                       hard Palma (Bar No. rp 4441)
lJSC-   *3161 (H)(7)(AJtHP::!;HE ENDS OF JUSTICE SERVED BY AN EXCLUSION OF THE TIME
FROM TODAY'S DATE THROUGH3_!Jri,.'.2BJUTWEIGH THE BEST INTERESTS OF THE PtJ_BLIC AND
 ll!E DEFENDANT IN A SPEEDY TRIAL FOR THE REASONS STATED ABOVE SO ORDERED.



~SWAI'Jt~~
                                                                            RICHARD PALMA
                                                                           ATTORNEY AT LAW
